          Case 1:17-cv-07291-VEC Document 164 Filed 06/17/21 Page          USDC1SDNY
                                                                                  of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 6/17/2021
 -------------------------------------------------------------- X
  DE QUAN LU, DIAN JIN JIANG, QI GUI                            :
  GUO, AND WEI QIN ZHU,                                         :
                                                                :
                                      Plaintiffs,               : 17-CV-7291 (VEC)
                                                                :
                             v.                                 :     ORDER
                                                                :
                                                                :
  RED KOI, INC d/b/a RED KOI ORGANIC                            :
  SUSHI LOUNGE, LIN LIN, C&H FORTUNE, :
  INC., YING CHEN, JING XIN DONG, AND                           :
  XIAOHUA ZHU A/K/A KEN ZHU,                                    :
                                                                :
                                      Defendants.               :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 25, 2017, Plaintiff’s counsel, Aihong You, filed a Complaint

in this matter on behalf of De Quan Lu, Dian Jin Jiang, Qi Gui Guo, and Wei Qin Zhu, Dkt. 1;

       WHEREAS on May 14, 2021, Ms. You filed a motion to withdraw as Plaintiffs’ attorney,

Dkt. 152;

       WHEREAS following Court orders, Ms. You supplemented her motion with additional

information about her attempted communication with each Plaintiff, Dkts. 158, 161, 162;

       WHEREAS Ms. You reported to the Court that two Plaintiffs told her they wish to

discontinue the lawsuit and that two others failed to respond to her repeated attempted contact,

id.; and

       WHEREAS on June 17, 2021, counsel for the parties appeared for a hearing on this issue;

       IT IS HEREBY ORDERED that Dian Jin Jiang claims are dismissed with prejudice for

failure to prosecute. At the hearing, Ms. You confirmed that Mr. Jiang had clearly indicated to

her on at least two separate occasions that he wishes to discontinue this lawsuit. Given Mr.

Jiang’s unequivocal statements, the Court finds it appropriate to dismiss his claims with

prejudice.
                                                1
           Case 1:17-cv-07291-VEC Document 164 Filed 06/17/21 Page 2 of 2


          IT IS FURTHER ORDERED that De Quan Lu claims are dismissed without prejudice

for failure to prosecute. At the hearing, Ms. You confirmed that Mr. Lu has failed to respond to

her repeated attempted contact, made by both phone and text message. Accordingly, the Court

finds its appropriate to dismiss his claims without prejudice.

          IT IS FURTHER ORDERED that Wei Qin Zhu claims are dismissed without prejudice

for failure to prosecute. At the hearing, Ms. You explained that she spoke with Mr. Zhu who

conveyed to her that he wished to discontinue the lawsuit. Following the Court’s Order to speak

again with each of her clients, Ms. You reported that Mr. Zhu told her that he wanted to speak

about the matter with co-Plaintiff De Quan Lu. Ms. You reports that following that

conversation, Mr. Zhu failed to respond to her repeated attempts at further contact, made by both

phone and text message. Accordingly, the Court finds it appropriate to dismiss Mr. Zhu’s claims

without prejudice.

          IT IS FURTHER ORDERED that by no later than Friday, June 18, 2021 at 5:00 P.M.,

Ms. You must file an affidavit with the Court that outlines her prior attempts to contact Qi Gui

Guo, the remaining Plaintiff. The affidavit must include the date and time of each attempted

contact and the method of attempted contact (phone call, text message, or other form of

communication). The Court will then determine whether it is appropriate to dismiss Mr. Guo’s

claims.

          The Clerk of Court is respectfully directed to terminate Plaintiffs De Quan Lu, Dian Jin

Jiang, and Wei Qin Zhu.

SO ORDERED.
                                                       _________________________________
Date: April 29, 2021                                         VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                  2
